PER CURIAM:
Edward B. Jones, a federal prisoner, appeals the district court’s orders construing his 28 U.S.C. § 2241 (2006) petition as a 28 U.S.C.A. § 2255 (West Supp.2008) motion and dismissing it, and denying reconsideration of that order. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Jones v. Stansberry, No. 1:08-cv-00713-JCC-TCB (E.D. Va. filed July 21, 2008; entered July 23, 2008 & Aug. 14, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.